United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oak Park, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1187
Issued: March 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 24, 2010 appellant filed a timely appeal from the March 11, 2010 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than one percent permanent impairment of his
right upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On March 3, 2009 appellant, then a 45-year-old letter carrier, filed an occupational
disease claim alleging that his right shoulder pain was caused or aggravated by the repetitive
casing and delivering of mail that he performed daily. He advised that he first realized his
disease on May 10, 2008 and that it was caused or aggravated by his employment on
February 3, 2009. The employing establishment indicated that appellant had not lost any time

from work, but worked with limitations. The Office accepted the claim for aggravation of right
shoulder calcifying tendinitis.
On December 18, 2009 appellant filed a claim for a schedule award. On December 21,
2009 the Office advised him that it evaluated permanent impairment under the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment,
(A.M.A., Guides) and asked that his physician provide an impairment determination under the
A.M.A., Guides.
In a January 21, 2010 report, Dr. Edward S. Forman, an osteopath specializing in
orthopedic surgery, noted the history of injury and appellant’s medical treatment and set forth his
physical examination findings. He noted that appellant continued to have pain in the right
shoulder exacerbated with repetitive overhead activity. Dr. Forman advised that appellant’s right
shoulder had full range of motion with forward flexion, abduction, adduction, internal and
external rotation. He had a minimally positive Neer test and negative Jobe, Speed and Yergason
tests with no evidence of anterior, posterior or inferior instability. Circulation, sensation and
motor examinations were grossly intact. Dr. Forman advised that January 6, 2010 x-rays were
negative for fracture or dislocation, but had some calcification consistent with calcific tendinitis.
He advised that the February 18, 2009 magnetic resonance imaging (MRI) scan did not reveal a
rotator cuff tear. While a small effusion was noted, there was no obvious calcification of the
biceps tendon. An impression of chronic impingement syndrome of the right shoulder was
provided. Under the sixth edition of the A.M.A., Guides, Dr. Forman opined that appellant had
five percent right arm impairment. Under Table 15-5, page 402, he advised that appellant had
Class 1 impairment for his impingement syndrome. Under Table 15-8, page 408, Dr. Forman
advised that appellant had Grade Modifier 0 for physical examination of the upper extremity for
range of motion. Under Table 15-9, page 410, he stated that appellant had Grade Modifier 2 for
clinical studies for shoulder biceps tendon pathology. Under Table 15-7, page 406, Dr. Forman
found that appellant had Grade Modifier 1 for functional history. Utilizing the net adjustment
formula, he found that appellant had a zero net adjustment, which equated to a grade of C.
Under Table 15-10, page 412, Dr. Forman found a Grade C under Class 1 yielded five percent
arm impairment.
In a February 15, 2010 report, an Office medical adviser reviewed the medical record for
the purpose of determining permanent impairment of the right arm due to the accepted shoulder
tendinitis. He determined that the date of maximum medical improvement occurred on
September 18, 2009, when appellant was given permanent restrictions by Dr. Ronald L. Silver, a
Board-certified orthopedic surgeon, and discharged from care. Based on Dr. Forman’s findings,
the Office medical adviser opined that appellant had one percent permanent impairment of the
right upper extremity under the sixth edition of the A.M.A., Guides. He advised that, while
Dr. Forman used the net adjustment formula correctly in arriving at a net adjustment of zero, he
disagreed with Dr. Forman’s use of Table 15-10 to arrive at the five percent impairment rating.
The Office medical adviser stated that Table 15-10 is a generic table used as an example to
determine the grade in an impairment class and is not related to the diagnostic-based impairment
of shoulder impingement. He stated that Table 15-5, page 402, was the appropriate table to
evaluate impairment for shoulder impingement syndrome. As agreed with Dr. Forman that there
was no change with the net adjustment formula, the Office medical adviser found that appellant
had one percent right upper extremity impairment under Table 15-5.

2

By decision dated March 11, 2010, the Office awarded appellant one percent right upper
extremity impairment. The award ran for 3.12 weeks from September 18 to October 9, 2008.
Determinative weight was accorded to the Office medical adviser’s opinion.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 provides
for compensation to employees sustaining impairment from loss or loss of use of specified
members of the body. The Act however does not specify the manner in which the percentage
loss of a member shall be determined. The method used in making such determination is a
matter which rests in the sound discretion of the Office. For consistent results and to ensure
equal justice, the Board has authorized the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
Office as a standard for evaluation of schedule losses and the Board has concurred in such
adoption.2 Effective May 1, 2009, the Office adopted the sixth edition of the A.M.A., Guides,3
published in 2008, as the appropriate edition for all awards issued after that date.4
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).5 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on functional
history (GMFH), physical examination (GMPE) and clinical studies (GMCS).6 The net
adjustment formula is (GMFH - CDX) + (GMPE - DCX) + (GMCS - CDX).
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an Office medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.7
ANALYSIS
The Office accepted appellant’s claim for aggravation right shoulder calcifying tendinitis.
On December 18, 2009 appellant filed a claim for a schedule award. The Board finds that the
evidence establishes no more than one percent impairment to his right upper extremity.
1

5 U.S.C. §§ 8101-8193.

2

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

3

FECA Bulletin No. 09-03 (issued March 15, 2009).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
5

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
6

A.M.A., Guides 494-531 (6th ed. 2008).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

3

Dr. Forman opined that appellant had five percent impairment of the right upper
extremity under Table 15-10, page 412, of the A.M.A., Guides. The Board notes that Table 1510 however provides methodology for determining the grade in an impairment class and does not
provide specific impairment ratings for a diagnostic-based shoulder impairment. In this case,
both Dr. Forman and the Office medical adviser agreed that appellant had an impairment based
on shoulder impingement syndrome. Thus, the final impairment rating would come from Table
15-5, page 402. As Dr. Forman used the wrong table of the A.M.A., Guides in making his
impairment determination, his report does not conform to the A.M.A., Guides and is of
diminished probative value.8
The Office medical adviser reviewed Dr. Forman’s report and evaluated impairment by
identifying the impairing diagnosis as shoulder impingement syndrome, the same diagnosis
identified by Dr. Forman. The Board notes that the initial step in the evaluation process is to
identify the impairment class by using the corresponding diagnosis-based regional grid. The
Office medical adviser utilized the shoulder regional grid, Table 15-5 and identified a Class 1
impairment based on Dr. Forman’s findings of history of painful injury and residual symptoms
without consistent objective findings.9 Once the impairment class was determined based on the
diagnosis, the grade was initially assigned the default value, C. Under Table 15-5, the default
Grade C, for a Class 1 impairment represents one percent upper extremity impairment.10
After determining the impairment class and default grade, the Office medical adviser
addressed the applicable grade adjustments for so-called nonkey factors or modifiers. These
include adjustments for functional history (GMFH), physical examination (GMPE) and clinical
studies (GMCS). The grade modifiers are used in the net adjustment formula to calculate a net
adjustment.11 The final impairment grade is determined by adjusting the grade up or down from
the default value C by the calculated net adjustment. In this case, the Office medical adviser
agreed with Dr. Forman’s net adjustment of zero. Regarding a GMPE, he assigned a Grade
Modifier 0 for appellant’s normal range of motion.12 For the GMCS, the medical adviser
assigned a Grade Modifier 2 based on shoulder biceps tendon pathology.13 For the GMFH, he
assigned a Grade Modifier 1.14 Applying the net adjustment formula (GMFH (1) – CDX (1) = 0)
+ (GMPE (0) – CDX (1) = -1) + (GMCS (2) – CDX (1) = 1) resulted in a Grade Modifier 0,
which equals a net adjustment of zero. Thus, the upper extremity impairment for a Class 1,
Grade C impingement syndrome of the shoulder is one percent upper extremity impairment.15
8

See Mary L. Henninger, 52 ECAB 408 (2001).

9

A.M.A., Guides 402, Table 15-5.

10

Id.

11

Net Adjustment = (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX). A.M.A., Guides 411, section 15.3d.

12

A.M.A., Guides 402, Table 15-8.

13

Id. at 410, Table 15-9.

14

Id. at 406, Table 15-7.

15

Id. at 402, Table 15-5.

4

The Board finds that the Office medical adviser properly applied the A.M.A., Guides to
rate impairment to appellant’s right shoulder as one percent under the formula of the sixth
edition. The rating of the Office medical adviser is in accordance with the protocols pertaining
to upper extremity impairment determinations and represents the weight of medical opinion.
On appeal, appellant contends that the Office medical adviser is trying to override the
findings of his physician. As noted, the Office medical adviser clearly explained his rating under
the sixth edition of the A.M.A., Guides and explained the error made by Dr. Forman in
calculating impairment.
CONCLUSION
The Board finds that appellant has no more than one percent impairment of the right
upper extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the March 11, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 18, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

